In an action, inter alia, for a judgment declaring that two contracts for the sale of real property are void and unenforceable, the defendant appeals from an order of the Supreme Court, Dutchess County (Brands, J.), dated May 1, 2007, which denied its motion for summary judgment declaring that the contracts are enforceable and granted the plaintiffs’ cross motion for summary judgment declaring that the contracts are void and unenforceable.
Ordered that the appeal is dismissed, without costs or disbursements, as the order was superseded by an order of the same court dated August 2, 2007, made upon reargument (see Behrends v White Acre Acquisitions, LLC, 54 AD3d 700 [2008] [decided herewith]). Rivera, J.P., Lifson, Santucci and Miller, JJ., concur.